Case 1:19-cv-08562-AT-KNF Document 105 Filed 07/31/20 Page 1 of 3
       Case 1:19-cv-08562-AT-KNF Document 105 Filed 07/31/20 Page 2 of 3




       (1) either (a) a likelihood of success on the merits or (b) sufficiently serious questions
       going to the merits to make them a fair ground for litigation; (2) that he is likely to suffer
       irreparable injury in the absence of an injunction; (3) remedies at law, such as monetary
       damages, are inadequate to compensate for that injury; (4) the balance of hardships
       between the plaintiff and defendant tips in the plaintiff’s favor; and (5) the public interest
       would not be disserved by the issuance of a preliminary injunction.

NYP Holdings v. N.Y. Post Pub. Inc., 63 F. Supp. 3d 328, 334–35 (S.D.N.Y. 2014) (internal
quotation marks, alteration, and citation omitted).

        The Court is persuaded that EIF has demonstrated that there is a “sufficiently serious
question going to the merits to make them a fair ground for litigation,” that EIF is likely to suffer
irreparable injury absent an injunction, remedies at law are inadequate to compensate EIF for
such an injury, the balance of hardships tip in EIF’s favor, and public interest is not disserved by
issuing the TRO.

        Accordingly, the TRO is GRANTED, to the extent that Defendants are enjoined from
publishing fascicle 6 of Volume XVI of the Encyclopaedia Iranica set for publication on August
1, 2020, or any similar fascicle or volume, pending resolution of the motion for a preliminary
injunction. See ECF No. 91-1 at 16.

        It is ORDERED that this matter is set over for a hearing on the motion for a preliminary
injunction, see ECF No 91, to be held on August 14, 2020 at 9:30 a.m. The hearing shall
proceed via Skype for Business. The Court will provide videoconference access information
directly to the parties. The public may access audio of the hearing by dialing (888) 398-2342 or
(215) 861-0674 and entering conference ID number 5598827.

       It is further ORDERED that:

   1. At the hearing, the parties should be prepared to present evidence in the form of live
      testimony. The parties shall identify witnesses they seek to call by August 5, 2020 at
      12:00 p.m. Each party shall have the opportunity to cross-examine any witness called by
      a party. However, for any witness who has provided a declaration, the parties may rely
      on the witness’s declarations in lieu of direct testimony.

   2. The parties have already submitted documentary evidence in support of their positions.
      Any additional documentary evidence, in the form of affidavits, declarations, or
      otherwise, must be filed by August 11, 2020.

   3. By August 11, 2020, the parties shall file to the docket a list of any exhibits they intend
      to offer. The parties shall also submit each exhibit pre-marked (EIF to use numbers,
      Defendants to use letters). For any exhibit as to which there is an objection, the objecting
      party shall briefly specify, next to the listing of that exhibit, the nature of the party’s
      objection. Where a party objects to an exhibit on any ground other than authenticity, the
      objection shall cite the Federal Rule of Evidence that is the basis for the objection. Any
      objection not listed shall be deemed waived.
                                                  2
      Case 1:19-cv-08562-AT-KNF Document 105 Filed 07/31/20 Page 3 of 3




   4. The parties shall email their appearance information to
      Torres_NYSDChambers@nysd.uscourts.gov by August 13, 2020, at 12:00 p.m.

   5. The hearing shall commence at 9:30 a.m. on August 14, 2020. Each side will have a
      maximum of three hours to examine witnesses. The time a lawyer examines a witness,
      whether on direct or cross or any other examination, counts towards that party’s time
      limit of two hours.

   6. As stated, the hearing will take place via Skype for Business videoconference. A link to
      access the hearing will be provided directly to the parties.

          A. To use the link, the parties may need to download software to use Skype’s
             videoconferencing features. Participants (including witnesses) are directed to test
             their videoconference setup in advance of the hearing—including their ability to
             access the link provided.

          B. Users who do not have an Office 365 account may use the “Join as Guest” option.
             When you successfully access the link, you will be placed in a “virtual lobby”
             until the hearing begins.

          C. Participants should also ensure that their webcam, microphone, and headset or
             speakers are all properly configured to work with Skype for Business. For further
             instructions concerning Skype for Business and general guidelines for
             participation in video and teleconferencing, visit https://nysd.uscourts.gov/covid-
             19-coronavirus.

          D. Users who wish to publish documentary evidence during the hearing must learn in
             advance how to operate the Skype file sharing and screen sharing functions.

          E. If a participant intends to join the hearing from an Apple device, the participant
             should ensure that he or she is running a version of Skype for Business that was
             published on or after April 28, 2020. Users running earlier versions have
             encountered an issue in which Skype for Business does not receive any inputs
             from the computer’s microphone, and other participants cannot hear them.

      SO ORDERED.

Dated: July 31, 2020
       New York, New York




                                               3
